IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,474



                  EX PARTE TAKISHA DESHAWN ROLFE, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. 34,257-B-H-2 IN THE 124 TH JUDICIAL DISTRICT COURT
                         FROM GREGG COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

forgery, and was sentenced to 9 months’ state jail imprisonment.

        Applicant contends that she was denied her right to appeal, because through no fault of

Applicant’s, appellate counsel was not notified of his appointment in this case. The trial court has

determined that Applicant expressed her desire to appeal after sentencing, and that appellate counsel

was not notified of his appointment until after the appellate deadline had passed. We find, therefore,
                                                                                                     2

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 34,257-B-H-2 from the 124th Judicial District Court of Gregg County.

Applicant is ordered returned to that time at which she may give a written notice of appeal so that

she may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, she must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: January 12, 2011
Do Not Publish